i;
3onoFa~Theo$llilm     6. P8lns.r
Aatin# Meride&
unlvomtty   02 Tons
Austin, Tons

                                   130. O-7021
                                                 lnll8t.d
                                   Ithor o o r td.n      permn-
                                    OS t&hau. s. 3avy in 8tknd-
                                   b ~8t3avy v-l2 tlnlts,who 8ro
                                   ,tu transfomd       to iarotlvo
                                   w ,bY ‘ths 3w.Y   -at             (pro-
                                   w   thy   8grko   to iBotlthnm     to
.   1




        3on.   T&ophilm     6. F%htu,    m    2




                   The    8t8tUtS   in tiwtion Artlals 24$xbl,
        %FilOtl'8 &l80$8bd  '%8&i       t?iVil blt.8,      OOfltdtU   th8
        iolla      provlrlcrnl




                  &kid Ealle&.eiim      substuttl8lly         Uie r;#   o tioam
        (Options l(A) utd 2(r),) to #odIoal dmntial u& t&eolo&al
        rtudurtr a nlatim dot;J 8t Rqy'y V-b         tfnlt8: who &vo~not   cow
        p1at.d tboir proferrionaltralnlngby         l   emrtain   datei.
    .   .




i
.   *




        Xon. Thoophilw 8. Fainter, paBe 4




        of WI.&Xl8 vr8,      W88 undoubtully188U.d "for the COJW8IliO-
        o? the gw*rmmnV     u 8 part of the deaobllls8tlonprogram,
        rcltbr thut for the  perronal bmofit of any indlvidur~.~~T+
        gWWkWlt'8    l.nltl8tlvo, rather th8n the W18h of 8X9' inaioidu81,
                                 wdo, nmmlyt Tran8far    to iMatiW
                                        Urkin        UWditiOM)              Of tl?aNfOr
                                     8ndtb        lPIl'818*   of    .lher      OpthI
                                    n the 8ttiOnt'8 8tatU8. In OW OplniOn,
        th0 qXOrOi8e   O? @tiOn   f 18 not   th     kbd   Of pr8O&Ul            rOqw8t"
        COnt4mpl8t.dby the &pi818tUlW.




                                                    By /I/         Raymond A.          Lynoh

                                                                   """"&8~n~